Citation Nr: 0917621	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected pes planus.  



REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that granted service connection for pes planus and assigned a 
10 percent rating effective July 1, 2002.

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In February 2007, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

Following the last RO adjudication the Veteran submitted 
additional evidence without a waiver of initial RO 
jurisdiction.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim must be remanded for further action.  

In March 2009, the Veteran's attorney submitted, without a 
waiver of RO jurisdiction, a February 2009 report from a 
private physician.  Since the Veteran did not waive initial 
RO jurisdiction of this evidence, the Board cannot consider 
it in the first instance.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Moreover, a remand is necessary since the private physician, 
in his February 2009 report, specifically endorsed a 
conclusion that the Veteran's service-connected pes planus 
meets the schedular criteria for a 50 percent evaluation.  

The physician did not, however, provide any clinical findings 
or rationale supporting his determination, except for a note 
that the Veteran experienced constant pain and no improvement 
with treatment.  

In light of the other medical evidence of record, the private 
physician's report would appear to indicate that the 
Veteran's disability underwent a significant increase in 
severity following his previous VA examination in November 
2008.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to fully evaluate the current 
severity of the service-connected pes planus.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should send the Veteran a notice letter advising him 
of the elements required to establish entitlement to an 
increased rating, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The RO should also request that the Veteran provide the 
necessary information and a release, if necessary, to allow 
the RO to obtain all pertinent, private (non-VA) treatment 
records not currently of record.  If the Veteran responds, 
the RO should make as many attempts as necessary, by 
following the procedures prescribed in 38 C.F.R. § 3.159, to 
obtain the identified records.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran identify all private (non-VA) 
treatment providers having pertinent 
records relating to the remanded claim.  

The RO's letter should also advise the 
Veteran of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the Veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the Veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the Veteran responds, and after 
securing any necessary release forms, the 
RO should assist the Veteran in obtaining 
all identified evidence, by following the 
procedures set forth in 38 C.F.R. § 
3.159.  Whether or not the Veteran 
responds, the RO should obtain the 
Veteran's VA treatment records not 
currently associated with the claims 
file.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the current 
severity of the service-connected pes 
planus.  

The entire claims file must be made 
available to the examining physician.    

After completing all appropriate tests 
and studies, the examiner should provide 
an assessment of the current severity of 
the Veteran's service-connected pes 
planus in terms of the rating schedule.  
The examiner should also explain his or 
her findings in relation to the February 
2009 private (non-VA) medical report, 
currently of record, indicating that the 
Veteran meets the schedular criteria for 
a 50 percent evaluation.

The examiner must set forth all 
examination findings in a printed 
(typewritten) report.  The examiner 
should report all clinical findings in 
detail and identify and discuss all 
pertinent medical and lay evidence of 
record.  A complete rationale for all 
conclusions reached must be provided.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




